EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated May 2, 2016

BETWEEN:

CAT9 Group Inc.

Chongqing BaNa District, YuDong YingDan Plaza 63-3

Chongqing, China

(The "Employer" or the “Company”)

- AND -

MeiHong "Sanya" Qian

Chongqing BaNa District, YuDong YingDan Plaza 63-3

Chongqing, China

 (The " Employee")

 

BACKGROUND:

A.The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

B.The Employer has agreed to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

Commencement Date and Term

1.The Employee has been serving as the Employer's Chief Financial Officer and
Secretary since August 12, 2015. This Employment Agreement was created to
memorialize the appointment of the Employee and to provide compensation in the
form of equity in the Employer. The Employer shall continue to perform services
to the Employer and the Agreement shall be ongoing.

Job Title and Description

2.Since August 12, 2015, the Employee has been serving in the capacity as the
company’s Chief Financial Officer and Secretary. With this Employment Agreement,
the Employee will be expected to continue to perform the following job duties:

AUTHORITY:  The Chief Financial Officer and Secretary has the overall authority
to provide leadership and direction to the organization and supervision of the
overall company's financial performance. This includes but is not limited to:
Inspire a shared vision and communicate that vision to the people on the
management team.  Exemplify leadership characteristics and means; see the
future, strategize, empower others, encourage risk taking, match requirements to
needs, establish flexible lines of authority, build on intrinsic motivation,
strive to make change, build around values, and focus on both people and
results.

1 

 


The Employee agrees to develop, approve, implement and enforce all personnel and
operating procedures and policies   Make wise capital expenditure decisions, and
otherwise manage all business assets. The Employee shall contact customers,
competitors, representatives, agents and others to fulfill their
responsibilities.


RESPONSIBILITIES:  The main responsibilities of the Employee are as follows:

·Coordinating with the Company’s accounting departments and with the Company’s
auditors for review and audit procedures during each quarter and at year end.

·Collaboration oversight of the Company’s budget.

·Review the accuracy and maintain strict accounting/book keeping procedures.

·Ethical and prudent operation of the Company’s compliance with all applicable
U.S. Federal, State and municipality laws and regulations. Additionally, as a
China-based Company, the Employee shall adhere to all applicable laws in the
People's Republic of China.

·Establishment and maintenance of all external relationships consistent with the
goals, philosophies and desired image of the Company. This shall include banking
relationships, customer relations, public relations, vendor relations, and
community relations.

·Plan daily activities that accomplish correct completion of duties
of financial reporting staff schedule to sufficiently maintain high levels of
work processing and accuracy.

·Control: Performance is controlled through the Cash Flow, Executive Summary and
Monthly Budget Variance Report and evaluating pertinent financial information
and take action to correct variances.

·Sign corporate documents and commitments.

·Take any reasonable action necessary to carry out the responsibilities of the
position, while it is consistent with 1) established company policy, 2) sound
business judgment and 3) the achievement of profit.

3.The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the orders, advice and direction of the Employer.

4.The Employee will perform any and all duties that are reasonable and that are
customarily performed by a person holding a similar position in the industry or
business of the Employer.

5.The Employer cannot unilaterally or significantly change the Employee's job
title or duties. The Employer may elect to change the job title or duties of the
Employee where changes would be considered reasonable for a similar position in
the industry or business of the Employer. The Employee's job title or duties may
be changed by agreement and with the approval of both the Employee and the
Employer.

6.The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.

Employee Compensation

7. In connection with this Agreement, the Company agreed to issue 4,000,000
(Four Million) shares of restricted common stock to MeiHong "Sanya" Qian, for
the services rendered and to be rendered by the Employee as required by this
Agreement. The Employer will pay travel and out of pocket expenses in order for
Employee to perform duties as part of this Agreement.

2 

 

8.Severance Pay: None.

Vacation/PTO/Benefit Plan

9. None.

Conflict of Interest

10. During the term of the Employee’s active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that compete against the Employer.

Confidential Information

11. The Employee acknowledges that, in any position the Employee may hold, in
and as a result of the Employee’s employment by the Employer, the Employee will,
or may be making use of, acquiring or adding to information which is
confidential to the Employer (the "Confidential Information") and the
Confidential Information is the exclusive property of the Employer.

12. Confidential Information will include all data and information relating to
the business and management of the Employer, including but not limited to,
proprietary and trade secret technology and accounting records to which access
is obtained by the Employee, including Work Product, Computer Software, Other
Proprietary Data, Business Operations, Marketing and Development Operations, and
Customer Information.

13. Confidential Information will also include any information that has been
disclosed by a third party to the Employer and is governed by a non-disclosure
agreement entered into between that third party and the Employer.

14. Confidential Information will not include information that:

a.Is generally known in the industry of the Employer;

b.Is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;

c.Was rightfully in the possession of the Employee prior to the disclosure to
the Employee by the Employer;

d.Is independently created by the Employee without direct or indirect use of the
Confidential Information; or

e.The Employee rightfully obtains from a third party who has the right to
transfer or disclose it.

Duties and Obligations Concerning Confidential Information

15. The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.

3 

 

16. The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.

17. The obligations to ensure and protect the confidentiality of the
Confidential Information imposed on the Employee in this Agreement and any
obligations to provide notice under this Agreement will survive the expiration
or termination, as the case may be, of this Agreement and will continue for a
period of one (1) year from the date of such expiration or termination.

18. The Employee may disclose any of the Confidential Information:

a.To a third party where Employer has consented in writing to such disclosure;
and

b.To the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body.

19. If the Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.

Return of Confidential Information

20. The Employee agrees that, upon request of the Employer or upon termination
or expiration, as the case may be, of this employment, the Employee will turn
over to the Employer all Confidential Information belonging to the Employer,
including but not limited to, all documents, plans, specifications, disks or
other computer media, as well as any duplicates or backups made of that
Confidential Information in whatever form or media, in the possession or control
of the Employee that:

a.May contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement;
or

b.Is connected with or derived from the Employee's employment with the Employer.

Contract Binding Authority

21. Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer.

Termination of Employment

22. Where the Employee has breached any reasonable term of this Agreement or
where there is just cause for termination, the Employer may terminate the
Employee's employment without notice, as permitted by law.

23. The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of two (2) weeks or any
minimum notice required by law.

24. If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with notice of four (4) weeks.

4 

 

25. The Termination Date specified by either the Employee or the Employee may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the wage, calculated to
the Termination Date.

26. Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to wages, wage rate, or any other term or
condition of this Agreement between the time termination notice is given through
to the end of the notice period.

Remedies

27. In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee.

Severability

28. The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result.

Notices

29. Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing:

a.Employer:

Name: CAT9 Group Inc.   Address: Chongqing BaNa District, YuDong YingDan Plaza
63-3 Fax:   Email:  724686918@qq.com    

b.Employee:    

Name: MeiHong "Sanya" Qian   Address: Chongqing BaNa District, YuDong YingDan
Plaza 63-3 Fax:   Email:  qianmeihong1212@hotmail.com

 

 

 

 

5 

 

Modification of Agreement

 

Any amendment or modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement will only be binding if
evidenced in writing signed by each party or an authorized representative of
each party.

Governing Law

30. This Agreement will be construed in accordance with and governed by the laws
of the State of Delaware.

Definitions

31. For the purpose of this Agreement the following definitions will apply:

a.'Work Product' means work product information, including but not limited to,
work product resulting from or related to work or projects performed or to be
performed for the Employer or for clients of the Employer, of any type or form
in any stage of actual or anticipated research and development.

b.'Computer Software' means computer software resulting from or related to work
or projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development, including but not limited to, programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs.

c.'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to, the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets).

d.'Business Operations' means operational information, including but not limited
to, internal personnel and financial information, vendor names and other vendor
information (including vendor characteristics, services and agreements),
purchasing and internal cost information, internal services and operational
manuals, and the manner and methods of conducting the Employer's business.

e.'Marketing and Development Operations' means marketing and development
information, including but not limited to, marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being considered.

f.'Customer Information' means customer information, including but not limited
to, names of customers and their representatives, contracts and their contents
and parties, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers of the Employer.

g.'Termination Date' means the date specified in this Agreement or in a
subsequent notice by either the Employee or the Employer to be the last day of
employment under this Agreement. The parties acknowledge that various provisions
of this Agreement will survive the Termination Date.

6 

 

General Provisions

32. Time is of the essence in this Agreement.

33. Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

34. No failure or delay by either party to this Agreement in exercising any
power, right or privilege provided in this Agreement will operate as a waiver,
nor will any single or partial exercise of such rights, powers or privileges
preclude any further exercise of them or the exercise of any other right, power
or privilege provided in this Agreement.

35. This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.

36. This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.

37. This Agreement constitutes the entire agreement between the parties and
there are no further items or provisions, either oral or written. The parties to
this Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement.

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 2nd day of May, 2016.

 

EMPLOYER:



/s/Wenfa "Simon" Sun
By: Wenfa "Simon" Sun, Chairman, President & CEO

CAT9 Group Inc.


EMPLOYEE:




/s/MeiHong "Sanya" Qian
MeiHong "Sanya" Qian

 

 



7 

 

 